Citation Nr: 0843040	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-38 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965. He also served in the National Guard from June 
1977 to June 1978, and from May 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that the veteran has a bilateral hearing loss 
which is related to service.

2.  The preponderance of the competent evidence of record is 
against finding that the veteran has tinnitus which is 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).
 
2.  Tinnitus was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in December 2004, and 
March 2005 and March 2006 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA provided adequate notice 
of how disability ratings and effective dates are assigned.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence.  Because the 
veteran has actual notice of the rating criteria, and because 
the claims have been readjudicated no prejudice exists.  
There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss or 
tinnitus. Both the October 1962 enlistment and July 1965 
separation examination reports show normal hearing for VA 
compensation purposes. 

An October 1977 National Guard enlistment examination 
revealed a sensorineural hearing loss in the right ear at 
4000 Hertz, otherwise his hearing was within normal limits.

In a March 2004 letter, Eric W. Sargent, M.D., noted that the 
veteran reported a history of bilateral symmetric hearing 
loss for many years.  He reported a history of occupational 
and military noise exposure.  Dr. Sargent opined that the 
hearing loss was noise related.  Dr. Sargent did not 
distinguish between the veteran's postservice occupational 
and in-service noise exposure.

In a January 2005 letter, Dr. Sargent noted that the veteran 
had extensive noise exposure in the military resulting in 
high frequency hearing loss; due in part to artillery and 
mortar fire.  Dr. Sargent did not discuss the appellant's 
employment with Ford Motor Corporation.

At a July 2006 VA ear and audiological examination the 
examiner reviewed the veteran's service medical records 
noting that hearing was within normal limits at the 
enlistment and separation examinations.  There was no 
evidence of treatment for an in-service ear or hearing 
disorder.  There was no reference to tinnitus in the claims-
file.  The appellant did not serve in combat.  The examiner 
noted that the veteran's hobbies included hunting and the use 
of power tools.  He had been issued a hearing aid in 1992 for 
his left ear, and in 2004 for his right ear.  Hearing loss 
was first noted in a Ford Motor Company screening for hearing 
loss in a noisy factory environment.  He wore hearing 
protection at work.  He described his tinnitus as 
intermittent and bilateral.  The pertinent diagnosis was 
bilateral sensorineural hearing loss.  

The examiner noted that the veteran's hearing had been normal 
at separation from service discharge in 1965.  Hearing loss 
was first diagnosed in 1991, which was 25 years after 
military service.  Although the type of hearing loss was 
consistent with noise exposure, the veteran had chronic post 
service noise exposure during his employment at the Ford 
Motor Company.  Therefore, hearing loss and tinnitus were not 
likely due to the very limited exposure to "mortar and M50 
machine guns" during the military service.  

A VA audiologist concurred with the aforementioned 
physician's opinion noting that:
.
It is widely agreed that (hearing loss) 
related to noise exposure does not enjoy 
a delay in onset and that the (hearing 
loss) does not progress once the noise 
source is (discontinued).  As the 
(patient's) hearing was (within normal 
limits) at (discharge), it is less likely 
that (hearing loss) is attributed to 
military noise exposure and more likely 
attributed to post-service exposure at 
Ford Motor Company.

At an August 2007 VA ear and audiological examination it was 
noted that the veteran submitted new evidence since the 
previous VA examination consisting of a Ford Motor Company 
pre-employment physical history report from 1971.  As the 
veteran's hearing was within normal limits at the time of 
service separation the examiners' previous opinions did not 
change.  The physician and Chief audiologist concurred 
regarding the etiology of hearing loss and tinnitus that it 
was less likely as not, i.e., less than a 50/50 probability, 
that the veteran's bilateral hearing loss was caused by or as 
a result of noise exposure during active duty.  The 
audiologist noted:

I have reviewed the claims folder and the 
new information provided, to include 
hearing testing from employment at Ford 
Motor Company documenting the presence of 
a (hearing loss) in 1971.  Hearing upon 
(release from active duty) in 1965, 
however documented (normal) hearing at 
all frequencies

Six years elapsed between veteran's /c 
(discharge) physical showing (normal) 
hearing and his employment exam 
documented decreased hearing. This 
suggests some factor in this period is 
responsible for the change. (Neurosensory 
hearing loss) is generally agreed not to 
enjoy a delay in onset and does not 
worsen once the harmful noise levels are 
removed or decreased.  While Dr. Sergeant 
concedes that this veteran experienced 
significant noise levels during military 
service [3 yrs] as well as on his 
civilian job (28 yrs), Dr. Sergeant is 
able to determine that the damage 
occurred during military service.  I can 
only assume that Dr. Sergeant did not 
have the benefit of reviewing the 
veteran's military records which clearly 
documented (normal) hearing at enlistment 
and separation with no significant shifts 
in threshold...

The file contains extensive medical records for other 
conditions.  It also contains various audiograms.  Other than 
the 1977 National Guard examination, they date from at least 
35 years after service and offer no nexus opinions.

Analysis

Notwithstanding the veteran's assertion of hearing loss and 
tinnitus as a result of service, a bilateral hearing loss 
disorder was not clinically shown until approximately 1991.  
Tinnitus was not claimed until September 2004, and was not 
diagnosed until a July 2006 VA examination.  Such lapses of 
time are factors for consideration in deciding service 
connection claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Further, there is no post service clinical evidence of a 
continuity of symptomatology pertaining to any hearing loss 
prior to approximately 1977, when a right ear hearing loss 
was first observed in a National Guard enlistment 
examination.  

The only medical evidence that tends to support the veteran's 
claim are the medical opinions by Dr. Sargent.  As noted, his 
first opinion in March 2004 noted a history of occupational 
and military noise exposure. His second opinion in January 
2005  noted extensive noise exposure in the military 
resulting in high frequency hearing loss; due in part to 
artillery and mortar fire.  

The Board does not find Dr. Sargent's opinions to be 
persuasive.  Dr. Sargent does not indicate that he reviewed 
the veteran's military and post service medical records.  A 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate (or 
unsubstantiated) factual premise has limited, if any, 
probative value. Reonal, 5 Vet. App. at 461.  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  Id.  Here, there is no evidence of 
the veteran being exposed to extensive noise trauma in-
service, and there are no private treatment records for a 
hearing loss disorder since service until approximately 1992 
when he was first issued a hearing aid.  Accordingly, Dr. 
Sargent's opinion is accorded de minimus probative weight.

By contrast, the Board finds probative the medical opinions 
of the VA examiners in July 2006 and August 2007.  Following 
a review of the claims file and audiological examination of 
the veteran, including his reported history, the examiners 
opined that it was less likely as not, i.e., less than 50/50 
probability, that his bilateral hearing loss was caused by or 
as a result of noise exposure during active duty.  They noted 
that the veteran's hearing was within normal limits at the 
time of the service separation and that six years elapsed 
between his discharge and an employment exam documenting 
decreased hearing.  

The Board may favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). Here the Board favors the VA examiners opinions' 
expressed in July 2006 and August 2007 because they are based 
on an appraisal of the service medical records and all post 
service records which show that the veteran did not have a 
bilateral hearing disability during his military service or 
for years after service. 

The only other evidence in support of the claims are the 
veteran's own statements. However, as a layperson, he is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of the claimed disorders. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In summary, as a bilateral hearing loss and tinnitus were not 
shown in service or until years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to his active service, the Board 
finds that the preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus. As such, the claims must be 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


